FRUGE, Justice ad hoc.
This is an action to recover commissions claimed to be due under an alleged verbal contract whereby plaintiff was to receive compensation of $5 per day per boat for *296negotiating the rental of boats belonging to defendant; the amount claimed ($11,-375.00) represents the commissions on the rental of 5 boats for a period of 455 days. The defendant denied the existence of any such agreement.
The suit was tried on its merits and the district judge rendered judgment in favor of defendant, dismissing the plaintiff’s demands, at his costs. The plaintiff has appealed.
This suit being on an alleged verbal contract for the payment of money exceeding $500, the burden of proving such contract by at least one credible witness and corroborative circumstances rests upon the plaintiff. Article 2277, R.'C.’C.
The trial judge found that the plaintiff had failed to meet the burden of proof to establish the alleged agreement and stated that “ * * * There is no proof of 'it in the record, except plaintiff’s own statement, which is not entirely clear as to where and when the contract was made, nor what its terms were, and that statement is specifically denied by an equally credible witness. * * * ”
We have studied the record and reviewed all of the testimony herein, and we are convinced that the trial judge’s factual findings are correct. The findings of the trial judge on a question of fact are to be given great weight on appeal and will not be reversed unless manifestly erroneous.
The judgment appealed from is affirmed at appellant’s costs.